PER CURIAM.
Petitioner has filed in this Court what is-represented to be a petition for writ of habeas corpus. By the allegations of the-petition it is made to appear that on December 16, 1955, petitioner was convicted in: the Circuit Court of Pinellas County, Florida, of some unspecified criminal offense; that later, the exact date not being disclosed, petitioner filed in the Circuit Court of Pinellas County a motion to vacate and set aside the judgment and sentence imposed upon him, pursuant to the provisions of Criminal Procedure Rule No. 1, F.S.A. ch. 924 Appendix; that by his motion for relief petitioner represented that he was denied a fair trial and deprived of due process of law when he was adjudged guilty and sentenced to imprisonment on December 16, 1955; that a hearing on his motion for relief was held by the Circuit Court of Pinellas County on January 23 and January 31, 1964, which culminated in the entry of an order denying petitioner’s prayer and' dismissing the motion; that the action of the Circuit Court was appealed to the Second District Court of Appeal of Florida which resulted in an opinion of affirmance filed on November 25, 1964, 169 So.2d 533.
*57This Court is not vested with jurisdiction i:o review, either by habeas corpus or other■wise, the correctness of any judgment •rendered by the Second District Court of Appeal of Florida. Being without jurisdiction to grant petitioner relief as prayed, the •petition is hereby dismissed.
CARROLL, DONALD K., Acting C. J., •and WIGGINTON and RAWLS, JJ., con■cur.